Citation Nr: 0432857	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  99-13 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected cervical spine disorder, currently 
evaluated as 10 percent disabling.

4.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disorder, currently evaluated 
as 20 percent disabling.

5.  Entitlement to an increased disability rating for a 
service-connected left ankle disorder, currently evaluated as 
10 percent disabling.

6.  Entitlement to an increased disability rating for a 
service-connected left foot disorder, currently evaluated as 
noncompensably disabling.

7.  Entitlement to an increased (compensable) disability 
rating for a service-connected left eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (the RO).  

Procedural history

The veteran had active service from May 1985 to June 1995.  
In July 1995, the RO received the veteran's claims of 
entitlement to service connection for the disorders listed 
above.  In an October 1996 rating decision, the RO denied the 
bilateral knee claim and granted service connection for the 
other disorders.  The veteran disagreed with the October 1996 
rating decision and initiated this appeal.  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal 
(VA Form 9) in June 1999.  

The veteran failed to report for a personal hearing, which at 
his request was scheduled to be conducted before a Veterans 
Law Judge in Washington, D.C. in August 2003.  The Board 
rescheduled the hearing for February 2004 and made an attempt 
to notify the veteran at a former address.  The veteran did 
not appear for that hearing either.  To the Board's 
knowledge, the veteran has offered no explanation as to why 
he was unable to appear and he has since made no request for 
another hearing.  In October 2004 the Board again attempted 
to contact the veteran, seeking clarification as to whether 
he still wanted a hearing.  The veteran did not respond to 
the Board's letter.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2004) [failure to 
appear for a scheduled hearing treated as withdrawal of 
request].  


FINDINGS OF FACT

1.  The veteran did not respond within one year to an October 
2002 request for information and evidence (notice of VA 
examination).

2.  The veteran failed, without good cause, to report for a 
VA examination which was necessary to evaluate his service-
connected disabilities.

3.  The record does not contain sufficient evidence upon 
which to render an informed decision as to the proper 
evaluation of the veteran's service connected disabilities, 
and the veteran has not cooperated in VA's attempts to assist 
him in developing his claims. 

4.  The veteran failed without explanation to report for two 
personal hearings.


CONCLUSIONS OF LAW

1.  The veteran has abandoned his claim of entitlement to 
service connection for a bilateral knee condition; the claim 
is dismissed.  38 C.F.R. § 3.158 (2004).

2.  The claims of entitlement to increased disability ratings 
for PTSD, cervical and lumbar spine disorders, left ankle and 
foot disorders, and a left eye disorder are denied, based on 
the veteran's failure to report for and refusal to undergo a 
necessary and scheduled VA examination.  38 C.F.R. § 3.655 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The following issues have been certified by the RO as being 
on appeal: entitlement to service connection for bilateral 
knee disorders and entitlement to increased disability 
ratings for service-connected PTSD, cervical and lumbar spine 
disorders, left ankle and foot disorders, and left eye 
disorder.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  For 
reasons expressed immediately below, the Board finds that 
resolution of the issue on appeal is based on the operation 
of law and that the VCAA is generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  
As explained below, this appeal is being disposed of based 
not on the merits of the underlying claims but because of the 
veteran's failure to cooperate with VA in the development of 
his claims.  The outcome of this case thus rests not upon the 
facts but on the law.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the veteran's 
claim is not subject to the provisions of the VCAA.  

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the veteran has been accorded 
ample opportunity to present evidence and argument as 
required by the VCAA in particular and due process in 
general.  See 38 C.F.R. § 3.303 (2004).  In August 2001 the 
RO sent the veteran a letter which complied with the notice 
provisions of the VCAA, including the relative 
responsibilities of the veteran and VA under the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The veteran has been 
represented in the matter by an excellent service 
organization, whose efforts on his behalf have been thwarted 
by his lack of cooperation with VA.  As has been discussed in 
the Introduction, the Board has made several attempts to 
contact the veteran for the purpose of scheduling him for a 
personal hearing, but the veteran has not responded.  It 
appears that the veteran's current whereabouts are unknown. 



Relevant law and regulations

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2004).

VA examinations

The VCAA and its implementing regulations provide that the 
assistance provided by VA shall include obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

Where there is an original compensation claim or a claim for 
increase submitted by a veteran, but medical evidence 
accompanying the claim is not adequate for rating purposes, a 
VA examination will be authorized, and individuals for whom 
an examination has been scheduled are required to report for 
the examination.  38 C.F.R. § 3.326(a) (2004).  Provided that 
it is otherwise adequate for rating purposes, any hospital 
report or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b) (2004).  
Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(c) 
(2004).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination was scheduled in conjunction 
with a claim for increase and entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness of the veteran, or illness or death of a family 
member.  38 C.F.R. § 3.655 (2004); see also Engelke v. Gober, 
10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. 
App. 307, 311 (1992).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that the veteran lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b)]  or "good 
cause" [see 3.655] for failing to report for a scheduled 
examination.  

Factual background

As noted in the Introduction, the veteran filed his claim for 
VA compensation in July 1995.  He underwent a VA examination 
in July 1996.  Since that time, the record contains 
outpatient treatment records showing treatment for the 
claimed conditions through October 1999.  There is no more 
recent VA examination or other evidence.  In October 2002, 
the RO scheduled a VA examination to evaluate the veteran's 
claims.  The veteran failed to report for the scheduled 
examination.  

As noted by the Board above, the veteran failed without 
explanation to report for two scheduled Board hearings in 
Washington, D.C., and he has not responded to various 
communications from the Board.

It appears that the last contact that VA has had with the 
veteran was a telephone call to the RO in March 2002.

Analysis

The Board has the fundamental authority to decide a claim in 
the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  For reasons 
which will be explained immediately below, the Board believes 
that the veteran has abandoned all of his claims within the 
meaning of 38 C.F.R. § 3.158.  However, the Board finds that 
the veteran's increased rating claims must be denied on the 
basis of his failure to appear for scheduled VA examinations, 
see 38 C.F.R. § 3.655.

Abandoned claims

In light of the above factual background, and for reasons 
that will be explained in detail below, the Board finds that 
the veteran has abandoned all of his claims within the 
meaning of 38 C.F.R. § 3.158.

The veteran has not been heard from for over two years.  It 
is noted that he also failed to appear for scheduled BVA 
Central Office hearings in April 2003 and February 2004.  It 
is now well established that it is the claimant's 
responsibility to keep VA advised of his whereabouts.  See 
Hyson v. Derwinski, 5 Vet. App. 262, 265 (1993) [it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry].  

The record in this case reveals that the RO sent notice of 
scheduled October 2002 VA eye and joints examinations to the 
veteran at his latest address of record; the veteran failed 
to respond.  It is clear that he has not provided any 
adequate reason or good cause for his inaction.  His 
representative noted his failure to appear for scheduled 
examinations in a March 2003 memorandum, but offered no 
explanation for such failure.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  There is no correspondence or 
report of contact from the veteran or his representative of 
record that would explain the lack of response to the RO's 
request that he report for medical examination in October 
2002.  See Hyson at 265, in which the Court stated: "[i]n the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of his whereabouts.  If he does not do 
so, there is no burden on the part of the VA to turn up 
heaven and earth to find him."

The Board further finds that the scheduled October 2002 VA 
examination were necessary and that entitlement to the 
claimed benefits cannot be established without such 
examination.  See 38 C.F.R. § 3.159, 3.655.  There is in fact 
no medical evidence of record since 1999, a period of over 
five years.  

Concerning the increased rating claims, the jurisprudence of 
the Court is replete with cases in which VA was required to 
schedule a veteran for examination because time had elapsed 
since a previous evaluation.  See, e.g., Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) [VA's duty to assist includes 
"the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"]. 

Specifically with respect to the service connection claim, 
there appears to be some question as to whether there is in 
fact a bilateral knee disability, rather than just  
complaints of knee pain.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999) [pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted].  Thus, the joints examination was 
necessary.

The facts in this case are clear.  The veteran failed to 
respond to an October 2002 notice of scheduled VA 
examinations.  As the scheduled examinations would have 
resulted in additional pertinent medical evidence, the Board 
finds that the notice of scheduled VA examinations qualifies 
as a request for evidence under 38 C.F.R. § 3.158.  No 
adequate reason or good cause for the veteran's failure to 
respond has been demonstrated.  Accordingly, where evidence 
requested in connection with an original claim, a claim for 
increase, a claim to reopen, or for the purpose of 
determining continuing entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  38 C.F.R. § 3.158 (2004).  

In Morris v. Derwinski, 1 Vet. App. 261 (1991), the Court 
held that a veteran's abandonment of his claim based upon his 
failure to respond to a request for additional evidence could 
not be waived or set aside on grounds of alleged ignorance of 
regulatory requirements.  The Court in Morris noted that the 
United States Supreme Court has held that everyone dealing 
with the Government was charged with knowledge of Federal 
statutes and lawfully promulgated agency regulations, citing 
Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  The 
Court found that even though the veteran may have been 
ignorant of the abandonment provisions of 38 C.F.R. § 
3.158(a), he was necessarily charged with knowledge of the 
regulation.  

In summary, because the veteran has failed, without adequate 
reason or good cause, to provide evidence necessary to 
adjudicate his claims within one year of the request, his 
claims are deemed abandoned.

The Board acknowledges that to decide the appeal on the basis 
of abandonment amounts to a different legal basis than was 
used by the RO.  When the Board addresses in its decision a 
question that has not been addressed by the RO it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the veteran has been accorded ample 
opportunity to fully present his claim, to include provide 
explanation for his failure to cooperate with VA.  As has 
been described above, he has been provided with ample notice 
from the RO.  Moreover, the veteran has been represented in 
this matter by an accredited service organization, who 
evidently also have not been able to contact him.  Given the 
notice that has been provided to the veteran with respect to 
the information needed by VA and the time limits for 
providing such information, the Board can find no prejudice 
to the veteran in deciding this appeal on the basis of 
abandonment of the claim.

Failure to report for scheduled VA examination

The Board finds that the veteran's increased rating claims 
must be denied under the provisions of 38 C.F.R. § 3.655, due 
to his failure to report for scheduled VA examinations.  See 
Luallen, supra.

As noted above, the record on appeal shows that the RO 
scheduled the veteran for VA examinations in October 2002.  
The purpose of these examinations was to assess the severity 
of the veteran's service connected disabilities.  As 
explained above and below, the benefits sought could not be 
established without such examination because there is no 
pertinent medical evidence in the record for a period in 
excess of five years.  See 38 C.F.R. § 3.655(a) (2004).  The 
veteran failed to report for the scheduled VA examinations, 
giving no explanation for such failure.  

There is no indication that the veteran did not receive 
notice of the scheduled examination.  Indeed, the Court has 
ruled that there is a "presumption of regularity" under which 
it is presumed that Government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut the presumption of regularity.  
See Ashley, supra, [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that timely notice of all scheduled 
VA examinations was sent to the veteran at his most recent 
address of record.

The Board observes that the case law of the Court is fully 
supportive of the Board's decision to schedule VA 
examinations in this case.  In a long line of cases, the 
Court has stated that, where the record does not adequately 
reveal the current state of the claimant's disability, 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination, 
particularly if there is no medical evidence which adequately 
addresses level of impairment of the disability since the 
previous examination.  See e.g. Allday v. Brown, 7 Vet. App. 
517, 526-27 (1995); Suttmann v. Brown, 5 Vet. App. 127, 138 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
The facts in this case are precisely on point with the 
Court's case law in that the veteran has claimed over the 
course of this appeal that his disability is more severely 
disabling than currently rated.  Indeed, his representative 
specifically argued in the February 2004 informal hearing 
that the most recent July 1996 examinations were far too 
distant in time to provide an adequate evaluation of the 
veteran's service connected disabilities.  The veteran's 
representative specifically requested that new VA 
examinations be scheduled, and the Board agrees that the 
current record is entirely inadequate to evaluate the 
veteran's claims.  See 38 C.F.R. § 3.655(a).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992), a four-year 
period had elapsed since the veteran's last medical 
examination of his service-connected disability and his claim 
for an increased rating.  The Court found that, before the 
claim could be fairly adjudicated, a medical examination to 
determine the current level of disability was required.  See 
also Schafrath, 1 Vet. App. at 595 ("Where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted").  

Moreover, in Shoffner v. Principi, 16 Vet. App. 208 (2002), 
the Court held that language of 38 C.F.R. § 3.304(c) gives VA 
the discretion to determine how much development is 
necessary, citing 38 C.F.R. § 3.304(c) (The development of 
evidence in connection with claims for service connection 
will be accomplished when deemed necessary).

In this case, the RO found that the medical evidence 
accompanying the claims was not adequate for rating purposes, 
and a VA examination was scheduled.  The veteran did not 
appear for that examination and has submitted no other 
evidence that would be adequate for rating purposes or that 
would substitute for the scheduled VA examination.  It is 
clear that the veteran has presented no good cause for his 
failure to report for the VA examinations scheduled in 
connection with his claims.  Cf. Hyson, supra.  The Court has 
stated "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  
Wood, 1 Vet. App. at 193.

As indicated previously, where a claimant fails to report 
without good cause for a VA examination scheduled in 
connection with an increased rating claim, such claim is to 
be denied under 38 C.F.R. § 3.655.  As such, the Board finds 
that the veteran's claims for increased ratings for his 
service-connected disabilities are denied as a matter of law.  
See 38 C.F.R. § 3.655 (2004).

Conclusion

In short, the veteran has failed to report for VA 
examinations scheduled in conjunction with his service 
connection and increased rating claims.  In the opinion of 
the Board, further action without the veteran's cooperation, 
or indeed, without any response from the veteran, constitutes 
a waste of limited government resources, and more pointedly, 
to a delay in the proper and timely consideration of other 
veterans' claims.  See e.g. Grivois v. Brown, 6 Vet. App. 
136, 139 (1994).  The service connection claim is therefore 
dismissed under the provisions of 38 C.F.R. § 3.158.  The 
increased rating claims are denied under 38 C.F.R. § 3.655.


ORDER

The claim of entitlement to service connection for bilateral 
knee disorders is deemed to be abandoned and is dismissed.

The claims of entitlement to increased disability ratings for 
service connected PTSD, cervical and lumbar spine disorders, 
left ankle and foot disorders, and a left eye disorder are 
denied due to the veteran's failure to report for VA 
examination.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

